DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 5/10/22 has been received and considered.  In the response, Applicant amended claims 1, 27 and 28, canceled claims 4-7, 10 and 18 and added claim 29.  Therefore, claims 1-3, 8, 9, 11-17 and 19-29 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8, 9, 11-14, 17, 19 and 21-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al. (pub. no. 20200005254).
Regarding claim 1, Wright discloses a computer-implemented method for authentication comprising:  accessing a digital ledger;  determining a wallet address for a user, wherein the wallet address is associated with a cryptocurrency in the digital ledger (“The invention may provide a system wherein a first user is associated with a quantity of cryptocurrency at a common address. The cryptocurrency may be referred to as a “deposit quantity”. The address may be an address on a network. It may be a blockchain address. It may be derived from or associated with a cryptographic key. To spend from the common address may require (digital) signatures of at least a first private key (V1) of the first user and a second private key (V2) of the second user. This may be specified by the use of given type of blockchain transaction “, [0015]; “(B) determine and/or generate a blockchain transaction (Ei) to transfer from a common address a payment quantity of cryptocurrency (B2) to the second user, wherein the payment quantity of cryptocurrency (B2) is based on a quantity of episodes of digital content in the series of digital content requested by the first user”, [0019]; “In this example the first transaction (A1) 21 has an input from a previous blockchain transaction of the first user (“Alice”) 5 (that requires the first user's signature) an outputs to the common address (23). In this example, the output is to a hash that is based on a redeem script including the first user's public key (P1, “Alice's public key”) and the second user's public key (P2, “Bob's public key”). That is, redeeming the output of the first blockchain transaction (A1) 21 will require the signatures of both the first user 5, with the first private key (V1), and the second user 7, with the second private key (V2)”, [0107]);  

encoding, using one or more processors, a digitally mapped value based on the wallet address, wherein the encoding further comprises using a private key to generate the digitally mapped value, wherein the private key is associated with a digital purveyor (“(IV) co-sign, with the second private key (V2) of the second user, the payment transaction and send the co-signed payment transaction to a peer-to-peer distributed ledger”, [0025]; “The input to this transaction includes an unlocking script that requires the both the signatures of the first private key (V1) of the first user 5 (“Alice's signature”) and the second private key (V2) of the second user 7 (“Bob's signature”) as the payment transaction is spending from the common address (23)”, [0128]), 
wherein the digital purveyor provides one or more digital tokens, and wherein the one or more digital tokens provide access to a digital competition platform (“Advantageously, one of the benefits offered by the invention is that each portion of digital content is encrypted along with a cryptographic key for (or associated with) a further or subsequent portion. Use of the key provides technical evidence that the portion of digital content has been decrypted. Therefore, it can be determined that the digital content has been accessed eg viewed or somehow consumed/used”, [0026]; “ In the system, the second processing device may be further configured to: send, over the communications network, an episode secret (Si) associated the episode of digital content from the series of digital content that is available to be requested by the first user. The first processing device may be further configured to: receive, over the communications network, the episode secret (Si); determine an episode secret hash (Hi) from the episode secret (Si). To determine a payment transaction (Ei) to transfer the payment quantity of cryptocurrency (B2) to the second user includes the first processing device to configured to further determine a payment redeem script (RS1) based on: the episode secret hash (Hi); and a second public key (P2) that is a cryptographic pair with the second private key (V2) of the second user. When the second processing device verifies the payment transaction (Ei), the second processing device is further configured to verify that the payment redeem script (RS1) is based on the episode secret hash (Hi) and the second public key (P2)”, [0029]); 

and  appending an entry to the digital ledger, wherein the entry includes the digitally mapped value ([0025]).
Regarding claim 2, Wright discloses the encoding comprises hashing the wallet address (“In this example, the output is to a hash that is based on a redeem script including the first user's public key (P1, “Alice's public key”) and the second user's public key (P2, “Bob's public key”)”, [0107]).
Regarding claim 3, Wright discloses the encoding further comprises signing the wallet address that was hashed, wherein the signing is performed using a private key from a digital purveyor (“That is, redeeming the output of the first blockchain transaction (A1) 21 will require the signatures of both the first user 5, with the first private key (V1), and the second user 7, with the second private key (V2)”, [0107]).
Regarding claim 8, Wright discloses the encoding further comprises inclusion of a smart contract (“In the system, after a specified time without a transaction of the deposit quantity of cryptocurrency from the common address, the deposit quantity of cryptocurrency (B1) may be refunded. The first processing device may be further configured to co-sign, with a first private key (V1) of the first user, a second transaction to transfer the deposit quantity of cryptocurrency (B1) from the common address to the first user. The second processing device may be further configured to co-sign, with the second private key (V2), the second transaction, wherein the co-signed second transaction with both the first private key (V1) and the second private key (V2) is sent to the peer-to-peer distributed ledger and is valid after the specified time to refund the deposit quantity of cryptocurrency (B1); and send the co-signed payment transaction to the peer-to-peer distributed ledger before the specified time”, [0028]).
Regarding claim 9, Wright discloses the encoding further comprises obtaining an agreement by the user to enable the smart contract ([0028]).
Regarding claim 11, Wright discloses the agreement is required to purchase digital tokens ([0028]).
Regarding claim 12, Wright discloses the smart contract is enabled to purchase digital tokens using the cryptocurrency ([0028]).
Regarding claim 13, Wright discloses the agreement by the user includes certifying the smart contract ([0028]).
Regarding claim 14, Wright discloses the certifying includes agreeing to specific terms that enable the smart contract ([0028]; the specified time interpreted to be a specific term). 
Regarding claim 17, Wright discloses the smart contract includes preapproval to send cryptocurrency ([0028]).
Regarding claim 19, Wright discloses the cryptocurrency includes smart contract-enabled cryptocurrency ([0028]).
Regarding claim 21, Wright discloses the digitally mapped value is uniquely coded to correspond to the wallet address ([0107]).
Regarding claim 22, Wright discloses the encoding occurs on a server for a digital purveyor (“This second transaction (A2) 25 is then sent 107, over the communications network 8, to the second node 17 to be signed with second private key (V2). In turn, the second node 17 receives 203 the second transaction (A2) 25, and the second node 17 further co-signs 205 the second transaction (A2) 25 with the second private key (V2) of the second user 7”, [0114]).
Regarding claim 23, Wright discloses authenticating a digital transaction by reverifying the digitally mapped value with a re-encoding the wallet address (“Before agreeing to the request to provide the episode of digital content, the second node will verify the payment transaction (Ei) so that the first user 7 can have confidence that they will receive payment”, [0132]).
Regarding claim 24, Wright discloses the re-encoding includes matching a private key signature ([0132]).
Regarding claim 25, Wright discloses rejecting a transaction due to the re-encoding of the wallet address not having a correct private key signature ([0132]).
Regarding claim 26, Wright discloses enabling a smart contract for a future transaction, wherein the smart contract is associated with the wallet address of a user; preauthorizing the smart contract based on verified input from the user ([0028]); 

authenticating payment from the user based on block chain additions ([0028]); 

and providing goods to the user in response to the authenticating, wherein the goods are provided by a digital purveyor (“Once the payment transaction (Ei) 27 has been verified, the second node 17 provides access 230 to the episode of digital content to the first node 15. This may be achieved in a number of ways. In one example, the second node 17 may encrypt the episode of digital content with the shared symmetric encryption key (S) and send the encrypted episode of digital content, over the communications network 8, to the first node 15. In another example, the second node may provide the encrypted episode of digital content at a data store 11 associated with a content server 3, whereby the first node 15 may receive the encrypted episode from the data store 11 at a suitable time for the first node 15. In yet another example, the second node 15 may provide an episode specific encryption key to decrypt the episode”,  [0139]), 

and the future transaction is completed in accordance with the smart contract (“A second blockchain transaction 25 is then created so that the deposit quantity of cryptocurrency (B1) is refunded after an expiry of a specified time.

This may include the first node 15 creating the second transaction 25 that includes spending the deposit quantity of cryptocurrency (B1) back to the first user 5, but only after a specified time in the future. The specified time may include setting a lock time to the second transaction of d days in the future expressed in Unix time.

An example of the second transaction (21) 25 to refund the deposit quantity of cryptocurrency (B1) is shown below in Table 3“, [0109] – [0111] and Table 3).
Claim 27 is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 28 is directed to a system that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 29, Wright discloses the digital competition platform comprises an eSports platform (“The term “episode” may be used interchangeably herein with the term “portion”. However, the digital content that is transmitted, distributed and/or controlled by the invention may not be limited to an installment, logical chapter or episode of broadcast media or artistic content. The term “episode” herein and in the claims simply means “portion” or “unit” or “amount” of digital content. Similarly, the term “series” is not used herein to mean simply a series in the sense of broadcast series. The series may simply be a plurality, group or association of portions of digital content. “Series” is not limited to or necessarily indicative of sequential or chronological order. In addition, the invention is not limited with regard to the nature or form of the digital content. The digital content may not be limited to entertainment media, but may relate to any type of digital content”, [0014]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 15 & 16, it is noted that Wright does not disclose typing or checking one or more checkboxes into a web interface in order to set terms of the smart contract.  However, Examiner takes OFFICIAL NOTICE that it was notoriously well known to a person of ordinary skill in the art  as of the effective filing date of the invention that input of parameters could be by way of typing text or manipulating a graphical user interface. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. To modify Wright to use text entry or GUI in order to input parameters would be to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Wright to use text entry or GUI in order to input parameters. To do so would enable the easy creation of smart contracts thereby increasing the perceived value of the system. 
Regarding claim 20, it is noted that Wright does not disclose using Ethereum as the cryptocurrency.  Leng however, teaches using Ethereum as the cryptocurrency ([0033]).
Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Wright and Leng are directed to block chain systems.   To modify Wright to use Ethereum as the cryptocurrency would be to choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Wright to include using Ethereum as the crypto currency as taught by Leng.  To do so would allow the use of well tested algorithms thereby increasing the reliability of the system.
Response to Arguments
Applicant’s arguments filed on May 10, 2022 have been fully considered but they are not entirely persuasive.
Applicant’s arguments on pages 7&8 are moot in light of the new grounds of rejection detailed above based on a newly found reference.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715